Citation Nr: 1436851	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-12 542	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for actinic keratosis.

2.  Entitlement to service connection for a skin disorder other than actinic keratosis, to include squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Original jurisdiction of this claim resides with the RO in Seattle, Washington.

Upon review of the record, the Board finds that actinic keratosis was incurred in service and that the criteria for service connection for that disorder have been met; however, as there is insufficient evidence for the Board to make a fully informed decision regarding the Veteran's claim for service connection for squamous cell carcinoma, that issue will be REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran has a history of severe sun exposure during active duty service as noted in his service treatment records.

2.  The Veteran sought treatment for actinic keratosis during service and has sought continuing treatment since separation from service.

3. The Veteran's actinic keratosis was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for actinic keratosis have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting the claim in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Entitlement to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
Where a disease has its onset in service-that is, where it is incurred "coincident with service"--it may be service-connected regardless of its cause as long as it is incurred in line of duty and not due to the Veteran's willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) ("Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . .").  

There was no indication of actinic keratosis or other skin disability on the Veteran's October 1963 entrance examination.    Service treatment records indicate treatment for actinic keratosis in January 1990; at that time, a wart was removed on the left side of the Veteran's face.  In October 1990, actinic keratosis was noted again on the left check.  The Veteran was again treated for actinic keratosis in November 1992.  The treatment record indicated a history of "severe sun exposure in the tropics of Africa."  Scaling lesions on the face and ears were noted and the treatment record indicated "similar lesions frozen in the past."  Multiple actinic keratosis were assessed.  The Veteran's DD-214 verifies foreign service in Africa south of the Sahara.

Following retirement after nearly 30 years of active duty service, the Veteran continued to require treatment for actinic keratosis.  In September 2008, a large lesion on his left arm was removed; a biopsy indicated it was actinic keratosis.  In July 2009, the Veteran sought treatment for a lesion on his right forearm and multiple lesions consistent with actinic keratosis in the left temporal area.  Dr. W.J.P. indicated the Veteran had a history of sun exposure for years working for the military and that he was beginning to develop an increasing number of skin lesions.  A biopsy of the skin of the right forearm indicated hypertrophic actinic keratosis.  In January 2010, actinic keratosis returned on the Veteran's left check.  Thereafter,  he sought treatment for additional lesions on his face and arms in August 2010.  In February 2012, irritated actinic keratosis was identified on the left temple.  

Here, the  Board finds that the Veteran presently has actinic keratosis.  Service treatment records indicate that actinic keratosis had its onset in service and was due to sun exposure while on active duty in Africa.  Resolving the benefit of the doubt in the Veteran's favor, the Board concludes that actinic keratosis had its onset in service, and therefore, service connection is warranted.


ORDER

Entitlement to service connection for actinic keratosis is granted.

REMAND

Originally, the Veteran claimed his squamous cell carcinoma was due to a mustard gas blister received during training at Fort Bragg in 1965.  Following development, it was determined that there was no indication of full body exposure and that service connection on that basis could not be established.  The Veteran now contends that he had actinic keratosis in service which progressed to become squamous cell carcinoma.

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4).  The Court of Appeals for Veterans Claims has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As previously mentioned, the Veteran did seek treatment for actinic keratosis and skin lesions multiple times in service.  Following retirement,  in October 2002, the Veteran was seen for a lesion on the left side of his face; it was determined squamous cell carcinoma could not be ruled out.  A biopsy of the skin of the right forearm indicated hypertrophic actinic keratosis and had features consistent with superficially invasive squamous cell carcinoma.  He sought treatment again for actinic keratosis and skin lesions in 2008, 2009 and 2010.  In February 2012, irritated actinic keratosis was identified on the left temple.  The impression was invasive squamous cell carcinoma. In November 2013, well-differentiated invasive squamous cell carcinoma was identified on the right molar cheek.

Here, there is current evidence of squamous cell carcinoma.  The Veteran provided an internet article supporting his contention that the earliest form of squamous cell carcinoma is actinic keratosis.  Here, the Board finds that the Veteran is entitled to a VA examination in connection with his claim to assess the etiology of his squamous cell carcinoma and whether it may be related to service, to include as due to sun exposure or as a progression of his now service-connected actinic keratosis.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his squamous cell carcinoma or any other skin disability other than actinic keratosis.  The claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination, to include the Veteran's statements in support of his claim.  

For any skin disability diagnosed, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more), that the disability, including squamous cell carcinoma, had its clinical onset in service or is otherwise related to service, to include sun exposure or the actinic keratosis which was diagnosed and treated during service.  In other words, is it at least as likely as not that squamous cell carcinoma or other skin disability progressed from the actinic keratosis diagnosed while the Veteran was on active duty.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the opinion as to direct service-connection is negative, the examiner is also asked to provide an opinion as to whether it is at least as likely as not ((50 percent probability or more) that any diagnosed skin disability, to include squamous cell carcinoma, was caused or aggravated by a service-connected disability, to include actinic keratosis.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion offered.  

2.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


